’   -.




                           August 24, 1953

         Hon. Robert L. Dalby   Opinion No. S-87
         County Attorney
         Bowie County           Re:   Proper charge for mileage
         Texarkana, Texas             by sheriff for service of
                                      process where part of such
         Dear Mr. Dalby:              mileage is covered by mail.
                   You have requested an opinion in regard to
         the following question:
                   "Is the Sheriff of Bowie County en-
              titled to charge mileage from the county
              seat to the point where service of process
              is made, even though a portion of said
              distance may be covered by the use of mail,
              or can he charge mileage only for the number
              of miles actually and personall% travelled
              in the service of such process?
                   You state that under a,uthorityof Article
         1605a, Vernon's Civil Statutes, the Sheriff of Bowie
         County maintains an office in Texarkana, a distance of
         about 25 miles from the c0unt.yseat, which is located
         at Boston, that most of the process issued by the clerk
         at Boston is mailed to the sheriff at his Texarkana of-
         fice, and when service of s.uchprocess is completed it
         is returned by him to the clerk by mail.
                   Articles 1029, 1030, and 1065, Vernon's Code
         of Criminal Procedure, provide for the fees that the
         sheriff shall charge in the execution of criminal pro-
         cess. It will be noted that these articles  provide
         mileage "for each mile actually and necessarily traveled,"
         and mileage "for each mile the officer may be cornelled
         to travel in executing criminal process, s . .-is
         added
                   The ordinary signification must be applied to
         words of general use. Article  10, V.C.S.  If statutorj
         words are unambiguous and clearly and distinctly express
Hon. Robert L. Dalby, page 2 (s-87)


the intent of the legislature, the statute must be given
effect according to its terns; Board of Insurance Com-
missioners v. Guardian Life Ins. Co., 142 Tex. 630 180
S.W.2d 906 (1944). The words hereinabove underlinid have
a clear and definite meaning-in general usage, so these
statutes must be applied and enforced as they read.
Gilmore v. Waples, 108 Tex. 167, 188 S.W. 1037 (1916).
          Fee statutes are strictly construed and fees
are not permitted by implication. Binford v. Robinson,
112 Tex. 86, 244 S.W. 807 (1922); McCalla v. City of
Rockdale, 112 Tex. 209, 246 S.W. 654 (1922).
         Article 3933, V.C.S., provides in part:
          "Sheriffs and constables shall receive
     the following fees:
          'For traveling in the servioe of any
     civil process, D . . shall receive . . 0
     for each mile going and coming, e . . he
     shall charge for the distance actually and
     necessarily traveled in-the service of same."
          Certainly it could not be said that an officer
is traveling in the service of process unless he actually
traverses the distance for which mileage is claimed.
What has been heretofore said in regard to mileage to be
charged in the execution of criminal process applies
with equal force to the execution of civil process.
Gulf C. & S.F. Ry. v. Dawson, 69 Tex. 519, 7 S.W. 63
      .
          It is therefore our opinion, which is in accord
with your conclusion, that the sheriff would be entitled
to charge mileage only for the distance he actually and
necessarily travels in the execution of process. See
Bigham v. Jones, 116 Tex. 348, 291 S.W. 842 (1927)3 Burns
v. State, 123         614 61 S.W.2d 512 (1933); Lewis v.
              Tex'C;6g, 64 S.W.2d 972 (1933).
State, 124 Tex,Cr.
.   .!




         Hon. Robert L. Dalby, page 3 (s-87)



                              SUMMARY
                   A sheriff is entitled to charge mileage
              only for the disitance,heactually and neces-
              sarily travels in the execution of civil and
              criminal process. Where the papers are trans-
              mitted by mail overa portion of the distance
              between the place of issuance and the place
              of service, the officer is not entitled to
              mileage based on the distance covered by mall.

                                         Yours very truly,
         APPROVED:                       JOHNBER SREPPERD
                                         Attorney General
         J. C. Davis, Jr.
         County Affair8 Division
         C. K. Richards                  BY
         Reviewer                             Eugen Brady
                                              G;ap-,,
                                                      Assistant
         Robert S. Trotti
         First Assistant
         EB:am